FILED
                             NOT FOR PUBLICATION                             AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MOISES DARIO ARIAS,                              No. 13-70614

               Petitioner,                       Agency No. A075-714-114

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Moises Dario Arias, a native and citizen of Bolivia, petitions for review of a

Board of Immigration Appeals (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § § §

1252. We review de novo constitutional claims and questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      The BIA correctly determined that Arias made a knowing and intelligent

waiver of his right to appeal. See United States v. Estrada-Torres, 179 F.3d 776,

781 (9th Cir. 1999) (“Because the immigration judge explained the right to appeal

to [petitioner] (with the other deportees) and individually asked him specifically if

he wanted to appeal his deportation order, his waiver of his right to appeal was

‘considered and intelligent.’”) (citation omitted), overruled on other grounds by

United States v. Rivera-Sanchez, 247 F.3d 905 (9th Cir. 2001). As the appeal

waiver was effective, the BIA properly dismissed Arias’ appeal for lack of

jurisdiction. See Matter of Rodriguez-Diaz, 22 I. & N. Dec. 1320, 1322 (BIA

2000) (“By waiving appeal, an alien relinquishes the opportunity to obtain review

of the Immigration Judge’s ruling.”).

      We lack jurisdiction to review Arias’ remaining unexhausted contentions.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   13-70614